Citation Nr: 0209256	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  98-17 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for an acquired 
psychiatric disability, to include bipolar disorder.

(The claims of entitlement to service connection for an 
acquired psychiatric disability to include bipolar disorder 
(on the merits) and service connection for post-traumatic 
stress disorder (PTSD) will be the subject of a later 
decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to May 
1983.

This matter come to the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 RO decision which denied the 
veteran's application to reopen a claim of service connection 
for bipolar disorder.  Via an April 2000 Supplemental 
Statement of the Case (SSOC), the RO reopened and denied the 
veteran's claim of service connection for bipolar disorder on 
the merits, without making any findings regarding the 
presentation of new and material evidence.  Regardless of the 
RO's actions, the issue presently before the Board is whether 
or not the veteran has presented new and material evidence to 
reopen a claim of service connection.  Barnett v. Brown, 
8 Vet. App. 1 (1995).  Additionally, the Board has 
recharacterized the issue as stated on the cover page to 
better represent the veteran's interests.

The main body of the present Board decision concerns the 
veteran's application to reopen a claim of service connection 
for an acquired psychiatric disability to include bipolar 
disorder.  The Board is not, at this time, considering either 
the claim of service connection for an acquired psychiatric 
disability to include bipolar disorder on the merits or the 
claim of service connection for PTSD.  Rather, the Board is 
undertaking additional development on those claims pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
those claims.


FINDINGS OF FACT

1.  By an April 1989 decision, the Board denied service 
connection for an acquired psychiatric disability (to include 
a psychosis).

2.  The evidence received since the Board's April 1989 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for an acquired psychiatric disability to include 
bipolar disorder.  


CONCLUSIONS OF LAW

1.  The Board's April 1989 decision denying service 
connection for an acquired psychiatric disability (to include 
a psychosis) is final.  38 U.S.C.A. § 7104 (West 1991).

2.  New and material evidence has been received since the 
Board's April 1989 decision which denied a claim of service 
connection for an acquired psychiatric disability (to include 
a psychosis); and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

VCAA includes an enhanced duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  

Basic Laws and Regulations Regarding Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service incurrence for psychoses, 
including bipolar disorder, will be presumed if manifest to a 
compensable level within one year of the veteran's separation 
from service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Finally, pertinent regulations 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b); see also Savage v. Gober, 10 Vet. App. 488 (1997). 

Application to Reopen

When the Board denies a claim, the claim may not be reopened 
and reviewed unless new and material evidence is presented.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  (It is 
acknowledged that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a).)

By an April 1989 Board decision, the veteran's claim of 
service connection for an acquired psychiatric disability and 
a psychosis was denied on the merits.  When the Board 
rendered its decision in April 1989, it considered the 
veteran's service medical records which generally show that 
his psychiatric and neurological systems were normal on 
enlistment examination in July 1974.  In August 1980, it was 
noted that the veteran's medications included Haloperidol and 
Benztropine.  Later in 1980, he reported having alcohol 
problems.  In May 1982, he presented for treatment, 
complaining of nervousness among other things.  The 
assessment was anxiety/tension.  Later that month, he also 
reported having temper tantrums.  In November 1982, he 
reported having difficulty coping, and the provisional 
diagnosis was an adjustment disorder with work inhibition.  
In February 1983, the veteran was hospitalized following 
complaints of anxiety and assertions that he could 
potentially hurt himself or others.  Following treatment, the 
diagnoses were an adjustment disorder with a depressed mood 
(much improved), alcohol dependence (in remission), and a 
dependent personality disorder.  In an undated service 
medical history form, the veteran reported a history of sleep 
trouble, and depression and worry for the previous 4 to 5 
months.  On separation examination in May 1983, both the 
veteran's psychiatric and neurological systems were within 
normal limits. 

In its April 1989 decision, the Board also considered medical 
evidence from VA and private sources which are dated 
immediately after the veteran's service discharge.  
Specifically, VA medical records dated in June and August 
1983 show that the veteran reported a history of alcohol 
problems and suicidal thoughts.  Following psychological 
testing in August 1983, the Axis I diagnoses were dysthymic 
disorder (moderate) with possible suicidal ideation and 
alcohol abuse by history, and the Axis II diagnoses were 
borderline personality and narcissistic personality 
disorders.  

The Board considered a June 1984 VA compensation examination 
which shows that the veteran reported first having 
psychiatric problems during active duty.  On examination, 
there was no evidence of a psychosis.  Following an 
examination, the diagnosis was a personality disorder 
(dependent type, with inadequate features).  The VA examiner 
further noted that as a result of the veteran's personality 
disturbance, he often felt helpless, inadequate, frustrated, 
anxious, and depressed.  

Finally, the Board considered VA and private medical records 
dated in the mid 1980s which show that the veteran underwent 
extensive treatment for psychiatric problems, including 
hospitalization, and was variously diagnosed as having 
bipolar manic depressive disorder, schizoaffective disorder, 
dysthymic disorder, and an adjustment disorder with 
depression, among other things.  Notably, records dated in 
1997 also reflect that the veteran reported a history of 
abuse as a child. 

Based on the evidence, the Board concluded that the veteran 
had a personality disorder and that an acquired disorder was 
not manifested within one year of separation.  In sum, there 
was evidence of a current acquired psychiatric disability, 
but there was no nexus to service.

Since the April 1989 Board decision was rendered, additional 
evidence has been submitted including numerous VA medical 
records dated from the late 1980s through 2001 which show 
that the veteran has been diagnosed as having a variety of 
psychiatric problems including schizoaffective/bipolar 
disorder after his service discharge.  This medical evidence 
is neither new nor material as it is duplicative of evidence 
previously considered by the Board which shows that the 
veteran had a post-service diagnosis of acquired psychiatric 
problems.

Additional evidence submitted since the April 1989 Board 
decision also includes a VA medical record dated in March 
1999 which reflects that the veteran was diagnosed as having 
bipolar disorder by history, and PTSD with depressive 
features was to be ruled out.  It was noted that the sexual 
assault (which the veteran said occurred in service) appears 
to have affected his personal, professional, and family life.  
An April 1999 VA medical record reflects an assessment of 
bipolar disorder, with a history of depression, anxiety, and 
mood swings since his rape in service.  Finally, a June 2000 
VA medical record reflects the opinion that the veteran's 
psychiatric condition was thought to be life-long and was 
initially manifested around the time of his service.  In sum, 
all of the aforementioned medical records address the 
etiology of the veteran's acquired psychiatric disability and 
constitute new and material evidence as such bear directly 
and substantially upon the specific matter under 
consideration (which is whether the veteran's psychiatric 
disability is related to service).  At the time of the prior 
denial, there was an absence of competent evidence of a nexus 
to service.  The new evidence, when accepted as true, cures 
one of the prior evidentiary defects.  Further, the evidence 
is neither cumulative nor redundant of evidence previously 
considered.  As such, the claim of service connection for an 
acquired psychiatric disability to include bipolar disorder 
is reopened.  38 C.F.R. § 3.156.



ORDER

New and material evidence has been presented to reopen a 
claim of service connection for an acquired psychiatric 
disability to include bipolar disorder; and the appeal is 
allowed to this extent.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

